Citation Nr: 1226657	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for left ear hearing loss.  The Veteran disagreed and perfected an appeal.  The Veteran provided testimony and evidence at an April 2011 hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder. 

The Veteran's claim was remanded for further development in a November 2011 decision by the Board.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See BVA hearing transcript at page 5; see also VA examination report dated in April 2012.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's left ear hearing loss is related to excessive noise exposure in active service.  


CONCLUSION OF LAW

Entitlement to service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he was exposed to weapons fire during training exercises during his active military duty and that he incurred left ear hearing loss as a result.  He seeks service connection.  The Board will first briefly discuss preliminary matters and then render a decision.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  The Board remanded the Veteran's claim for further development in a November 2011 decision.  VA was directed to obtain VA medical records that pertained to the Veteran from June 2008 and provide an audiological examination that included an opinion whether it was at least as likely as not that the Veteran's left ear hearing loss was caused or damaged in service.

The record includes VA treatment records from June 2008 and includes an April 2012 VA audiological examination with an opinion as requested.  The Board observes that although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").  The Board finds that VA substantially complied with the November 2011 remand order.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a June 2008 letter of the evidence required to substantiate a claim for service connection and how VA determines a disability rating and an effective date for a claimed disability.  The letter further informed the Veteran of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers. Moreover, the Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination."  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that VA obtained the Veteran's service treatment records and VA treatment records.  The Veteran received VA audiological examinations in May 2009 and April 2012.  As indicated in the Introduction, the Veteran provided testimony at a hearing before the undersigned in April 2011.  

For those reasons, the Board finds that VA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  In addition, as the Board grants the Veteran's claim, any lack of notice or assistance has not prejudiced the Veteran. The Board will proceed to a decision on the issues on appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  If these criteria are not met, then VA regulations prohibit the payment of compensation.  The Board will address each Shedden element in turn.

The most recent audiological results show the following:





HERTZ



500
1000
2000
3000
4000
LEFT
30
20
10
30
65

The examiner noted that the Veteran's average left ear hearing loss was 31 dB [decibels] and his Maryland CNC Test speech recognition score was 96 percent for the left ear.  

In this case, the audiological test result shows that the Veteran has hearing loss that meets the criteria of 38 C.F.R. § 3.385, as the auditory threshold at 4000 Hertz is 65.  Thus, Shedden element (1) has been met.

With regard to element (2), an event or injury during service, the Board observes that the Veteran maintains that he was exposed to weapons fire during training exercises during his active military duty.  He testified that he served as a mortarman and fired the mortar without hearing protection.  See hearing transcript at page 4.  He testified that when firing a mortar, his left side was exposed to excessive noise and that he has had hearing difficulty in his left ear since service.  See hearing transcript at pages 5 and 7.  The Veteran's statements are congruent with the information found on the Veteran's DD-214 that indicates he served in the infantry.  The Board also observed the Veteran at the time of his April 2011 hearing and concludes that there is no basis not to believe his statements.  Thus, the Board finds that the Veteran was exposed to excessive noise when he trained with weapons and did not wear hearing protection during service.  Thus Shedden element (2) has been met.

With regard to element (3), a causal relationship between the present disability and a disease or injury incurred during service a May 2009 VA audiologist diagnosed the Veteran's left ear hearing loss with a "Classic Noise Induced Notch at 4 k [four thousand] hz [hertz] (Mod[erate] - Severe) rising to moderate and mild 6-8 k hz," and opined that because three in-service hearing tests showed that the Veteran's hearing was within normal limits, the Veteran's current hearing loss was not related to his active duty service.  The May 2009 VA examiner also noted that "occupational noise can't be" ruled out as a cause for the hearing loss, yet, as noted in the November 2011 remand, there is no evidence of significant noise exposure since the Veteran served on active duty.  The Veteran testified that he installed drywall and was not exposed to excessive noise as a result.  

The record also includes the December 2011 VA report of a VA audiologist who reviewed the Veteran's VA claims folder and noted service treatment records were "without evidence of any auditory threshold shift during active military service."   The December 2011 examiner also determined that, based on a 2006 study, delayed onset of the Veteran's hearing loss would not be related to noise exposure experienced during the Veteran's service. 

Two other examiners have determined that the Veteran's exposure to noise during service caused his current hearing loss.  First, a June 2008 VA audiology consult report notes that although the results of the hearing examination were not "valid for rating purposes," the examiner opined that the noise exposure the Veteran had during service was "more likely as not a contributing factor in left ear hearing impairment."  Second, Dr. S.A., D.O., noted that the Veteran stated he had experienced hearing loss and tinnitus symptoms for 44 years and that after review of the Veteran's medical records it was his professional opinion that the hearing loss was caused by in-service exposure to excessive noise.  

The April 2012 examination report includes a checked box of "no" in response to the question whether the Veteran's hearing loss at least as likely "caused by or a result of an event in military service."  The examiner next reported the in-service hearing test results and found that there was no significant in-service threshold change, which was information requested by the Board.  The examiner then, however, stated that "[D]espite the lack of a significant in-service threshold change, it should be noted that the Veteran's asymmetrical high frequency sensorineural hearing loss as shown by today's hearing exam (greater hearing loss in the left ear than the right ear in the high frequencies) is consistent with right-handed weapon firing."

On the one hand, the examiner opines the Veteran's hearing loss is not related to service because his hearing loss was normal at entrance and discharge, and on the other hand opines that the hearing loss is consistent with the very cause the Veteran contends is the cause of his particular hearing loss.  The probative value of the report is eroded by the seemingly inconsistent opinions.  

As discussed above, there is no reason to doubt the Veteran's credibility, and the Board notes that a lay witness is competent to testify about the hearing symptoms they have experienced.  Moreover, the Federal Circuit Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F. 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir 2006).  The Veteran credibly reports that he was exposed to excessive noise in service and that he felt he had problems hearing after his discharge from service.  

After review of the entire record, the Board finds that the evidence is at least in equipoise.  The June 2008 VA clinician considered both that the Veteran was exposed to excessive noise in service and that he was a drywall installer, as well as the fact that the results were consistent with aging and noise-induced cochlear pathology and found that his military noise exposure was more likely as not a contributing factor to his left ear hearing impairment.  The May 2011 private opinion indicated that the military and other records had been reviewed and there was a direct relationship between the hearing loss and the acoustic trauma sustained while he served as an infantryman firing recoils, rifles, rockets and mortars on a regular basis.  The May 2009 VA examiner opined that since the hearing results in service were within normal limits and post-service factors could not ruled out as contributing factors, current hearing loss is not related to his military noise exposure.  The December 2011 VA opinion indicated that the Institute of Medicine concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  The April 2012 examiner found that the Veteran's hearing loss was not at least as likely as not related to service but also indicated that his hearing loss was consistent with right-handed weapon firing.  

The June 2008 opinion indicated that a noise-induced cochlear pathology was involved in the hearing loss, considered both the military occupation and the civilian occupation and opined that military noise exposure contributed to the current disability.  The private opinion considered the records and the Veteran's reports and determined hearing loss was related to noise exposure in service.  Both opinions are entitled to probative weight.  The April 2012 examiner, while providing an inconsistent opinion which lessens the probative weight of the opinion, indicated that hearing loss was consistent with right-handed weapon firing.  The May 2009 and December 2011 examiners' opinions are entitled to probative weight but the Board cannot find a basis on which to assign greater probative weight to them as opposed to the positive opinions.  

The record evidence consists of two examiners who have provided opinions that are supported by the April 2012 examiner's finding that the Veteran's hearing loss is consistent with the kind of noise exposure the Veteran said he experienced during service.  For that reason, the Board finds that the evidence in support of Shedden element (3) is at least in equipoise.

For the reasons stated above, the Board finds that entitlement to service connection for left ear hearing loss is warranted.


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


